DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, and 4-11 are pending.
Claims 1 and 6 are amended.
Claim 3 is cancelled.
Claims 7-11 are withdrawn from consideration.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel L. Bruzzone on 02/09/2022.
The application has been amended as follows: The claims are amended as follows:
Claims 7-11 are cancelled.
Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Graham et al US20140054731 (hereinafter “Graham”) discloses a MEMS sensor includes a first fixed electrode in a first layer, a cavity defined above the first fixed electrode, a membrane 
However, Graham fails to disclose the membrane being provided to generate an electric field in an adjacent region together with the first and second electrodes, and being configured to make the electric field to distort when an object approaches thereto, wherein the ground electrode has a protrusion portion at an outermost portion thereof, and the protrusion portion has electric conductivity and is electrically connected to an outer periphery of the membrane.
Klauk et al US20090066345 a force sensor based on an organic field effect transistor applied on a substrate is disclosed. In one embodiment, a mechanical force acting on the transistor causes a change in its source-drain voltage or its source-drain current which corresponds to said force and which can in each case be detected as measurement quantity for the acting force, a diaphragm-based pressure sensor that uses a force sensor of this type, a one- or two-dimensional position sensor that uses a multiplicity of force sensors of this type, and a fingerprint sensor that uses a multiplicity of such force sensors. (Fig 1-11, Paragraph 0046-0072)
However, Klauk fails to disclose the membrane being provided to generate an electric field in an adjacent region together with the first and second electrodes, and being configured to make the electric field to distort when an object approaches thereto, wherein the ground electrode has a protrusion portion at an outermost portion thereof, and the protrusion portion has electric conductivity and is electrically connected to an outer periphery of the membrane.
Prior arts such as Graham and Klauk made available do not teach, or fairly suggest, the membrane being provided to generate an electric field in an adjacent region together with the 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-2 and 4-6 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855